The complaint contains two causes of action. The first is for personal injuries sustained by plaintiff, a tenant of a store in premises owned by defendants, when a portion of a ceiling in said store fell and struck plaintiff. The second cause of action is for damage to merchandise and fixtures. The premises consisted of a tenement house and stores. Judgment entered on a directed verdict, after trial at Trial Term without a jury, in favor of plaintiff on the first cause of action and dismissing the complaint in the second cause of action, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Colin, JJ.